Citation Nr: 0603650	
Decision Date: 02/08/06    Archive Date: 02/22/06	

DOCKET NO.  00-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran served on active duty from December 1970 to 
September 1972, with service in the Republic of Vietnam from 
July 1971 to April 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In decisions of November 1994 and January 1996, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder.  Both of those decisions have now become final.  
Since the time of the January 1996 decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence both new and material, but 
continued its denial of service connection for post-traumatic 
stress disorder.

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCPREC 05-92.

This case was previously before the Board in June 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.

For reasons which will become apparent, the issue of 
entitlement to service connection for post-traumatic stress 
disorder on a de novo basis is being REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  The 
VA will notify you if further action is required on your 
part.




FINDINGS OF FACT

1.  In rating decisions of November 1994 and January 1996, 
the RO denied entitlement to service connection for post-
traumatic stress disorder.

2.  Evidence received since the time of the RO's January 1996 
decision denying entitlement to service connection for post-
traumatic stress disorder is neither duplicative nor 
cumulative, and is of sufficient significance that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSIONS OF LAW

1.  The decisions of the RO in November 1994 and January 1996 
denying the veteran's claims for service connection for post-
traumatic stress disorder are final.  38 U.S.C.A. §§ 1110, 
7105 (West 2002).

2.  Evidence received since the RO denied entitlement to 
service connection for post-traumatic stress disorder in 
January 1996 is both new and material, and sufficient to 
reopen the veteran's claim.  38 U.S.C.A. §§ 1110, 5108 (West 
2002); 38 C.F.R. § 3.156(a) (effective prior to August 30, 
2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. § 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi 16 Vet. App. 183 (2002).

In light of the Board's determination that the claim is 
reopened, but that additional development is required to 
decide the case on the merits, no further discussion of VCAA 
compliance is required at this time.

Factual Background

At the time of a VA psychiatric examination in January 1994, 
the veteran received a diagnosis of recurrent major 
depression with anxiety symptoms.

In a rating decision of November 1994, the RO denied 
entitlement to service connection for post-traumatic stress 
disorder, essentially on the basis that the medical evidence 
of record did not show that the veteran suffered from such a 
disability.

In a rating decision of January 1996, the RO once again 
denied entitlement to service connection for post-traumatic 
stress disorder.  At the time of that rating decision, it was 
noted that the veteran had failed to report for a scheduled 
VA psychiatric examination.  Additionally noted was that a 
review of the record had failed to show any evidence of 
inservice stressors.

In March 1999, the veteran submitted his "reopened" claim for 
service connection for post-traumatic stress disorder.

In correspondence of mid-September 2000, the United States 
Army Center for Unit Records Research (CURR) (currently 
United States Army and Joint Services Records Research Center 
(JSRRC)) indicated that they were enclosing extracts of an 
Operational Report-Lessons Learned for the 1st Cavalry 
Division, the higher headquarters of the 1st Battalion, 7th 
Cavalry, for the period April 30, 1972.  Also enclosed were 
copies of Daily Staff Journals submitted by the 1st 
Battalion, 7th Cavalry, for the period January 11 and 12th, 
1970.  Finally, it was noted that, in order to provide 
research concerning casualties, it was necessary that the 
veteran provide more specific information.  In particular, 
the veteran should supply the most specific date of the 
incident(s) in question, the individual's full name, the 
complete unit designation to the company level, whether the 
individual was killed or wounded, and a brief description of 
the incident.  Morning reports which could be used to verify 
daily personnel actions such as wounded in action, killed in 
action, missing in action, or transfers could be ordered from 
the Director, National Personnel Records Center (NPRC). 

At the time of a VA psychiatric examination in September 
2001, it was noted that the veteran's claims folder was 
available, and had been reviewed.  Medical history 
documenting the veteran's treatment for post-traumatic stress 
disorder had also been reviewed, to the extent such history 
had been provided to the examiner, and included reports from 
treating physicians indicating that the veteran suffered from 
post Vietnam stress syndrome.

In the opinion of the examiner, the veteran met the DSM-IV 
stressor criteria.  However, specific details of the 
stressors, including names, dates, and places were not 
revealed to the examiner.  Based upon reports by the veteran, 
specific post-traumatic stress disorder symptoms included 
remembering the anniversary dates of the deaths of former 
comrades.  The pertinent diagnosis noted was post-traumatic 
stress disorder.  According to the examiner, the integrated 
summary and conclusion for the veteran showed DD-214 evidence 
of Vietnam service, with exposure to violence while in 
Vietnam by self-report.  The examiner stated that although 
the claimed stressor could not be enunciated specifically 
with regard to specific dates, times, and persons, it was 
"legitimate sounding enough" to warrant a diagnosis of  post-
traumatic stress disorder.

In correspondence of August 2003, a private nurse 
practitioner wrote that the veteran had been a patient at 
Stone Mountain Health Services, Haysi Clinic, since August 
2000.  Reportedly, the veteran's diagnoses included post-
traumatic stress disorder.

In correspondence received in July 2004, the same nurse 
practitioner who had provided the August 2003 statement wrote 
that the veteran continued to receive treatment for post-
traumatic stress disorder.

Correspondence from the veteran's wife dated in July 2004 
described various aspects of the veteran's behavior which she 
attributed to post-traumatic stress disorder.

Received in January 2005 were private medical records 
covering the period from August 2000 to December 2004, 
showing treatment during that time for post-traumatic stress 
disorder, and various other unrelated medical problems.

Received in January 2005 was a December 2004 statement from 
the veteran describing various stressful incidents in the 
Republic of Vietnam.  According to the veteran, while in 
Vietnam, he served in C Troop, 3rd/17th Air Cavalry Regiment 
located at Vinh Long.  During that time, Specialist 4th Class 
[redacted] and [redacted] reportedly drowned 
when the truck in which they had been riding overturned in a 
ditch on November 30, 1971.  The veteran additionally 
indicated that, on September 7, 1971, while on a 
reconnaissance mission, Captain [redacted] and 
Specialist 5th Class [redacted] were killed in 
action when their helicopter took fire, exploding in midair.


Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder.

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  Service 
connection for post-traumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that a claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2005).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 
2002).  Where a claim for entitlement to service connection 
has been previously denied, and that decision has become 
final, the claim can be reopened and reconsidered only where 
new and material evidence has been submitted with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); 38 U.S.C.A. § 
3.156(a) (2005).

Regulations implementing the VCAA include a revision of 38 
C.F.R. § 3.156(a).  The revised version of 38 C.F.R. § 
3.156(a) is applicable to claims filed on or after August 29, 
2001.  Here, the veteran's application to reopen his 
previously denied claim of service connection for post-
traumatic stress disorder was filed in March 1999, and, as 
such, the prior version of 38 C.F.R. § 3.156(a) applies to 
his claim.  See 38 C.F.R. § 3.156(a) (effective prior to 
August 29, 2001).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration, and, by itself, or in conjunction with 
evidence previously considered, is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 
C.F.R. § 3.156 (effective prior to August 29, 2001).  In 
addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability," even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision.  Hodge, at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In the present case, at the time of the November 1994 rating 
decision denying entitlement to service connection for post-
traumatic stress disorder, there was of record a VA 
psychiatric examination showing a diagnosis not of post-
traumatic stress disorder, but, rather, of recurrent major 
depression with anxiety symptoms.  At the time of a 
subsequent rating decision in January 1996, it was noted that 
the veteran had failed to report for a VA psychiatric 
examination.  Additionally noted was that, based on a review 
of the record, there was no evidence of inservice stressors 
sufficient to support a diagnosis of post-traumatic stress 
disorder.  The decisions of November 1994 and January 1996, 
which denied entitlement to service connection for post-
traumatic stress disorder, were adequately supported by and 
consistent with the evidence then of record, and are now 
final.

Evidence submitted since the time of the RO's January 1996 
decision, consisting of various VA and private medical 
records, as well as statements from the veteran's spouse, are 
both "new" and "material" as to the issue of service 
connection for post-traumatic stress disorder.  More 
specifically, at the time of a VA psychiatric examination for 
compensation purposes in September 2001, it was noted that, 
though the veteran's claimed stressor could not be 
"enunciated specifically" regarding dates, times, and 
persons, the stressor was "legitimate sounding enough" to 
warrant a diagnosis of post-traumatic stress disorder.  
Moreover, recent statements of a private nurse practitioner 
are to the effect that the veteran is currently receiving 
ongoing treatment for post-traumatic stress disorder.  
Significantly, in correspondence of December 2004, the 
veteran detailed various specific stressors, some of which 
involved the deaths of comrades in Vietnam, information which 
had not previously been of record.  Such evidence, at a 
minimum, provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's 
disability," and, as such, is sufficient to a proper 
reopening of the veteran's previously-denied claim.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Under the 
circumstances, the Board is of the opinion that the veteran's 
claim for service connection for post-traumatic stress 
disorder has been reopened.


ORDER

New and material evidence having been submitted, the claim of 
service connection for post-traumatic stress disorder is 
reopened, and to that extent, the appeal is allowed.




REMAND

As noted above, the veteran's claim for service connection 
for post-traumatic stress disorder has been reopened.  
Accordingly, a de novo review of all pertinent evidence of 
record must now be undertaken.

As per the aforementioned, in correspondence of September 
2000, CURR (now the JSRRC) reported that it had attempted to 
verify certain stressful incidents reported by the veteran.  
However, at that time, the veteran had not yet provided the 
specific stressor information noted in his correspondence of 
December 2004.  More to the point, not until December 2004 
did the veteran provide specific information regarding the 
deaths of particular individuals during his period of service 
in the Republic of Vietnam.  To date, no attempt has been 
made to verify these stressors through JSRRC.  Such 
verification is vital to the veteran's pending claim of 
service connection for post-traumatic stress disorder.

In addition, the record indicates that the veteran receives 
Social Security Administration (SSA) disability benefits.  
While the SSA decision is of record, it does not appear that 
the medical records relied upon in making that determination 
have been requested.  Such should be accomplished on remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

In light of the aforementioned, the case is REMANDED to the 
RO for the following action:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to December 2004, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  In addition, the 
veteran and his representative should be 
informed of any such problem.

2.  The RO should then forward stressor 
information contained in the veteran's 
December 2004 correspondence to the 
United States Army and Joint Services 
Records Research Center (JSRRC) for 
verification.  All information obtained 
as a result of that request for 
verification should be made a part of the 
veteran's claims folder.

3.  Following receipt of the 
aforementioned requested information, the 
RO should undertake any additional 
development deemed necessary to the 
veteran's claim of service connection for 
post-traumatic stress disorder.  

4.  The RO should then review the 
veteran's claim for service connection 
for post-traumatic stress disorder.  
Should the benefit sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claim 
for benefits since the issuance of the 
most recent SSOC in June 2005.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until so notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


